Citation Nr: 1738620	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-25 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for PTSD.

2.  Entitlement to a total disability rating due to individual unemployabilty (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty U.S. Army from January 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2017, the Veteran presented sworn testimony during a Travel Board hearing in Columbia, South Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In February 2017, at the Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeals for entitlement to an increased rating in excess of 70 percent for PTSD was requested.

2.  The Veteran's service-connected PTSD renders him unable to retain substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals with respect to the issue of entitlement to an increased rating in excess of 70 percent for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for TDIU have been met for the entirety of the appeal period.  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for an Increased Rating for PTSD

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for an increased rating in excess of 70 percent for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for this issue and the appeal as to these issue is therefore dismissed.

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

TDIU 

The Veteran filed a formal application for TDIU dated in October 2013, but raised the issue of unemployability along with his PTSD claim in September 2013. 

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the scheduler rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016). 

The Veteran's occupational history includes employment as an installer for thirty-five years and a grass cutter part-time for 13 years as reported by the Veteran in his October 2013 application for TDIU.  The Veteran's educational history includes completion of the eighth grade.

Here, the Veteran meets the scheduler criteria for a TDIU.  He is service-connected for PTSD, rated as 70 percent disabling for the entirety of the appeal period, which alone meets the scheduler criteria for a TDIU. 38 C.F.R. § 4.16(a) (2016). 

The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  The Board notes that in the Veteran's February 2013 VA examination, the examiner noted that the Veteran first left a job in 1993 as an installer due to irritability.  He then proceeded to mow grass part-time at a local golf course until that business was sold in 2010.  The examiner found that the Veteran's PTSD manifested with symptoms which cause difficulty in adapting to stressful circumstances, including work or a work like setting.  He continued to describe the Veteran's PTSD symptoms to include: difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  The Board has determined that the symptoms which the VA examiner details in his February 2013 VA examination and the Veteran's education level coupled with his past work history make him unable to secure or follow substantially gainful employment.  The Board reasons that the Veteran's difficulty with irritability, sleep and concentration severely limited his occupational ability.  This limitation coupled with his lack of education and work histories preclude an ability to secure or follow a substantially gainful employment.







ORDER

Entitlement to an increased rating in excess of 70 percent for PTSD is dismissed.

Entitlement to TDIU is granted for the entirety of the appeal period.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


